 

Exhibit 10.4

 

Execution Version

 

Reference is made to the Intercreditor Agreement described below. Each Secured
Party, by accepting the benefits of the security provided hereby, (i) consents
(or is deemed to consent), to the subordination of Liens provided for in the
Intercreditor Agreement, (ii) agrees (or is deemed to agree) that it will be
bound by, and will take no actions contrary to, the provisions of the
Intercreditor Agreement, (iii) authorizes (or is deemed to authorize) the
Collateral Trustee on behalf of such Person to enter into, and perform under,
the Intercreditor Agreement and (iv) acknowledges (or is deemed to acknowledge)
that a copy of the Intercreditor Agreement was delivered, or made available, to
such Secured Party.

 

Notwithstanding any other provision contained herein, this Pledge Agreement, the
Liens created hereby and the rights, remedies, duties and obligations provided
for herein are subject in all respects to the provisions of the Intercreditor
Agreement. In the event of any conflict or inconsistency between the provisions
of this Pledge Agreement and the Intercreditor Agreement, the provisions of the
Intercreditor Agreement shall control.

 

SECOND LIEN PLEDGE AGREEMENT
and irrevocable proxy

 

This SECOND LIEN PLEDGE AGREEMENT AND IRREVOCABLE PROXY, dated as of March 12,
2015 (as amended, supplemented, amended and restated or otherwise modified from
time to time, this “Pledge Agreement”), is made by Energy XXI USA, Inc., a
Delaware corporation (the “Pledgor”), in favor of U.S. Bank National
Association, in its capacity as Collateral Trustee (as defined in the Indenture
hereinafter described) for the benefit of the Secured Parties (as defined
below).

 

WITNESSETH :

 

A.         Energy XXI Gulf Coast, Inc., a Delaware corporation (including its
successors, the “Company”), will issue its 11.000% Senior Secured Second Lien
Notes due 2020 in an initial aggregate principal amount of $1,450,000,000,
pursuant to an Indenture dated as of the date hereof (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Indenture”)
by and among the Company, Energy XXI Ltd, Energy XXI USA, Inc., a Delaware
corporation (“Intermediate Holdco”), the Subsidiary Guarantors party thereto
from time to time and U.S. Bank National Association, as the Trustee (as defined
therein).

 

B.        The Pledgor owns 100% of the outstanding Capital Securities of the
Company and the Indenture requires the Pledgor to enter into this Pledge
Agreement and grant to the Collateral Trustee, for the ratable benefit of the
Secured Parties, a security interest in the Collateral (as hereinafter defined).

 

C.        In connection with the Indenture, the Company, the Subsidiary
Guarantors (as defined in the Indenture), the Pledgor, the Trustee and the
Collateral Trustee are entering into that certain Collateral Trust Agreement
dated as of the date hereof (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Collateral Trust Agreement”), which
sets forth the terms on which the Collateral Trustee will receive, hold,
administer, maintain, enforce and distribute the proceeds of all liens upon any
property of the Company, any Subsidiary Guarantor or the Pledgor at any time
held by the Collateral Trustee, in trust for the benefit of the current and
future holders of the Parity Lien Obligations (as defined in the Indenture),
including the Secured Parties.

 



 Energy XXI USA, Inc.
Second Lien Pledge Agreement and
Irrevocable Proxy

 

 

D.        Certain Priority Lien Obligations and Junior Lien Obligations (each,
as defined in the Indenture) may be outstanding from time to time and, as such,
to set forth the relative rights of the holders of the Priority Lien
Obligations, the holders of the Junior Lien Obligations and the holders of the
Parity Lien Obligations (including the Secured Parties), The Royal Bank of
Scotland plc, as the Priority Lien Collateral Agent (as defined in the
Indenture), and the Collateral Trustee are entering into that certain
Intercreditor Agreement dated as of the date hereof (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Intercreditor
Agreement”).

 

E.        The board of directors of the Pledgor has determined that the
Pledgor’s execution, delivery and performance of this Pledge Agreement may
reasonably be expected to provide substantial benefit to the Pledgor, directly
or indirectly, and are in the best interests of the Pledgor.

 

F.        The Pledgor has duly authorized the execution, delivery and
performance of this Pledge Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.1.   Certain Terms. The following terms (whether or not underscored)
when used in this Pledge Agreement, including its preamble and recitals, shall
have the following meanings (such definitions to be equally applicable to the
singular and plural forms thereof):

 

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital (including all capital stock, partnership,
membership or other equity interests in such Person), whether or not
certificated.

 

“Collateral” is defined in Section 2.1.

 

“Collateral Trust Agreement” is defined in the recitals.

 

“Company” is defined in the recitals.

 

“Control Agreement” means an authenticated record in form and substance
reasonably satisfactory to the Collateral Trustee, that provides for the
Collateral Trustee to have “control” (as defined in the UCC) over certain
Collateral.

 

 2Energy XXI USA, Inc.
Second Lien Pledge Agreement and
Irrevocable Proxy

 

 

“Distributions” means all cash, cash dividends, stock dividends, other
distributions, liquidating dividends, shares of stock resulting from (or in
connection with the exercise of) stock splits, reclassifications, warrants,
options, non-cash dividends, mergers, consolidations, and all other
distributions or payments (whether similar or dissimilar to the foregoing) on or
with respect to, or on account of, any Pledged Share or Pledged Interest or
other rights or interests constituting Collateral.

 

“Indenture” is defined in the recitals.

 

“Intercreditor Agreement” is defined in the recitals.

 

“Obligor” means the Company and each Guarantor.

 

“Organic Document” means, relative to any Person, its certificate or articles of
incorporation, articles and memorandum of association, by-laws, certificate of
partnership, partnership agreement, certificate of formation, limited liability
agreement, operating agreement and similar or comparable agreement or
certificate, and all shareholder agreements, voting trusts and similar
arrangements applicable to any of such Person’s Capital Securities.

 

“Pledge Agreement” is defined in the preamble.

 

“Pledged Interests” means all Capital Securities or other ownership interests of
the Company; all registrations, certificates, articles, bylaws, regulations,
limited liability company agreements or constitutive agreements governing or
representing any such interests; all options and other rights, contractual or
otherwise, at any time existing with respect to such interests, as such
interests are amended, modified, or supplemented from time to time, and together
with any interests in the Company taken in extension or renewal thereof or
substitution therefor.

 

“Pledged Property” means all Pledged Interests, Pledged Shares, all assignments
of any amounts due or to become due with respect to the Pledged Interests or the
Pledged Shares, all other instruments which are required to be delivered by the
Pledgor to the Collateral Trustee under this Pledge Agreement or any other Note
Document, and all proceeds of any of the foregoing.

 

“Pledged Shares” means all certificates evidencing any Pledged Interests.

 

“Pledgor” is defined in the preamble.

 

“second priority” means Liens that (a) may be junior in priority to the Liens
securing Priority Lien Obligations, to the extent permitted to be incurred or to
exist under the Intercreditor Agreement, and (b) are senior in priority to the
Liens securing Junior Lien Obligations, to the extent permitted to be incurred
or to exist under the Intercreditor Agreement.

 

“Secured Obligations” is defined in Section 2.2.

 

“Secured Parties” means the Trustee, the Collateral Trustee, the Holders and
each other holder of any Secured Obligation.

 



 3Energy XXI USA, Inc.
Second Lien Pledge Agreement and
Irrevocable Proxy

 

 

“Securities Act” is defined in Section 6.2(a).

 

“Termination Date” means the earliest to occur of (a) the satisfaction and
discharge of the Indenture pursuant to Article 10 thereof, (b) Legal Defeasance
pursuant to Article 8 of the Indenture, (c) Covenant Defeasance pursuant to
Article 8 of the Indenture, and (d) the date on which all outstanding Secured
Obligations have been indefeasibly paid in full in cash and discharged.

 

“UCC” means the Uniform Commercial Code, as in effect in the State of New York,
as the same may be amended from time to time.

 

SECTION 1.2. Indenture Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Pledge Agreement, including its
preamble and recitals, have the meanings provided in the Indenture.

 

SECTION 1.3. UCC Definitions. Unless otherwise defined herein or the context
otherwise requires, terms for which meanings are provided in the UCC are used in
this Pledge Agreement, including its preamble and recitals, with such meanings.

 

ARTICLE II
SECURITY INTEREST

 

SECTION 2.1. Grant of Security Interest. The Pledgor hereby pledges,
hypothecates, assigns, charges, mortgages, delivers, and transfers to the
Collateral Trustee, for its benefit and the ratable benefit of each of the
Secured Parties, and hereby grants to the Collateral Trustee, for its benefit
and the ratable benefit of each of the other Secured Parties, a continuing
security interest in, all of the following property (collectively, the
“Collateral”):

 

(a)     the Pledged Shares;

 

(b)     the Pledged Interests;

 

(c)     all other Pledged Property;

 

(d)     all Distributions, interest, and other payments and rights with respect
to any Pledged Property; and

 

(e)     all proceeds of any of the foregoing.

 

SECTION 2.2. Security for Obligations. This Pledge Agreement and the Collateral
secure the prompt and indefeasible payment in full and performance of all Notes
Obligations now or hereafter existing under this Pledge Agreement, the Indenture
or any other Note Document, whether for principal, interest, costs, fees,
expenses or otherwise, howsoever created, arising or evidenced, whether direct
or indirect, primary or secondary, fixed or absolute or contingent, joint or
several, or now or hereafter existing under this Pledge Agreement and each other
Note Document (as used herein, the “Secured Obligations”).

 

 4Energy XXI USA, Inc.
Second Lien Pledge Agreement and
Irrevocable Proxy

 

 

SECTION 2.3.    Delivery of Pledged Property.

 

(a)       All certificates or instruments representing or evidencing any
Collateral, if any, including all Pledged Shares, shall be delivered to and held
by or on behalf of the Collateral Trustee pursuant hereto, shall be in suitable
form for transfer by delivery, and shall be accompanied by all necessary
endorsements or instruments of transfer or assignment, duly executed in blank.

 

(b)       To the extent any of the Collateral constitutes an “uncertificated
security” (as defined in Section 8-102(a)(18) of the UCC) or a “security
entitlement” (as defined in Section 8-102(a)(17) of the UCC), the Pledgor shall
take and cause the appropriate Person (including any issuer, entitlement holder
or securities intermediary thereof) to take all actions necessary to grant
“control” (as defined in 8-106 of the UCC) to the Collateral Trustee over such
Collateral.

 

SECTION 2.4.   Distributions on Pledged Shares. In the event that any
Distribution with respect to any Pledged Shares or Pledged Interests pledged
hereunder is permitted to be paid (in accordance with the Indenture), such
Distribution or payment may be paid directly to the Pledgor. If any Distribution
is made in contravention of the Indenture, the Pledgor shall hold the same
segregated and in trust for the Collateral Trustee until paid to the Collateral
Trustee in accordance with ‎Section 4.4.

 

SECTION 2.5.   Continuing Security Interest; Transfer of Notes; Reinstatement.

 

(a)       This Pledge Agreement shall create a continuing security interest in
the Collateral and shall (i) remain in full force and effect until the
Termination Date, (ii) be binding upon the Pledgor and its successors,
transferees and assigns, and (iii) inure, together with the rights and remedies
of the Collateral Trustee hereunder, to the benefit of the Collateral Trustee
and each other Secured Party and their respective successors, transferees and
assigns. Without limiting the generality of the foregoing, any Holder may assign
or otherwise transfer (in whole or in part) any Note held by it as provided in
the Indenture and any successor or assignee thereof shall thereupon become
vested with all the rights and benefits in respect thereof granted to such
Holder under each Note Document (including this Pledge Agreement) to the extent
contemplated by the Indenture. Upon the Termination Date, (i) the security
interest granted herein shall automatically terminate and all rights to the
Collateral shall revert to the Pledgor and (ii) the Collateral Trustee will, at
the Pledgor’s sole expense, deliver to the Pledgor, without any representations,
warranties or recourse of any kind whatsoever, all certificates and instruments
representing or evidencing all Pledged Shares and Pledged Interests, together
with all other Collateral held by the Collateral Trustee hereunder, and execute
and deliver to the Pledgor such documents as such Grantor shall reasonably
request to evidence such termination.

 

(b)       If at any time all or any part of any payment theretofore applied by
the Collateral Trustee or any Secured Party to any of the Secured Obligations is
or must be rescinded or returned by the Collateral Trustee or any such Secured
Party for any reason whatsoever (including, without limitation, the insolvency,
bankruptcy, reorganization or other similar proceeding of the Pledgor or any
other Person), such Secured Obligations shall, for purposes of this Pledge
Agreement, to the extent that such payment is or must be rescinded or returned,
be deemed to have continued to be in existence, notwithstanding any application
by the Collateral Trustee or such Secured Party or any termination agreement or
release provided to the Pledgor, and this Pledge Agreement shall continue to be
effective or reinstated, as the case may be, as to such Secured Obligations, all
as though such application by the Collateral Trustee or such Secured Party had
not been made. This Section 2.5(b) shall survive the Termination Date.

 

 5Energy XXI USA, Inc.
Second Lien Pledge Agreement and
Irrevocable Proxy

 

 

SECTION 2.6.   Security Interest Absolute, etc. This Pledge Agreement shall in
all respects be a continuing, absolute, unconditional and irrevocable grant of a
security interest, and shall remain in full force and effect until the
Termination Date. All rights of the Secured Parties and the security interests
granted to the Collateral Trustee (for its benefit and the ratable benefit of
each other Secured Party) hereunder, and all obligations of the Pledgor
hereunder, shall, in each case, be absolute, unconditional and irrevocable
irrespective of (a) any lack of validity, legality or enforceability of any Note
Document, (b) the failure of any Secured Party (i) to assert any claim or demand
or to enforce any right or remedy against the Pledgor or any other Obligor or
any other Person under the provisions of any Note Document or otherwise, or
(ii) to exercise any right or remedy against any other guarantor of, or
collateral securing, any Secured Obligations, (c) any change in the time, manner
or place of payment of, or in any other term of, all or any part of the Secured
Obligations, or any other extension, compromise or renewal of any Secured
Obligations, (d) any reduction, limitation, impairment or termination of any
Secured Obligations (except in the case of the occurrence of the Termination
Date) for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and the Pledgor hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, any Secured Obligations or otherwise, (e) any
amendment to, rescission, waiver, or other modification of, or any consent to or
departure from, any of the terms of any Note Document, (f) any addition,
exchange or release of any Collateral for the Secured Obligations, or any
surrender or non-perfection of any collateral, or any amendment to or waiver or
release or addition to, or consent to or departure from, any other guaranty held
by any Secured Party securing any of the Secured Obligations, or (g) any other
circumstance which might otherwise constitute a defense available to, or a legal
or equitable discharge of, the Pledgor or any other Obligor, any surety or any
guarantor.

 

SECTION 2.7.   Election of Remedies. Except as otherwise provided in the
Indenture, if any Secured Party may, under applicable law, proceed to realize
its benefits under any of this Pledge Agreement or the other Security Documents,
either by judicial foreclosure or by non-judicial sale or enforcement, such
Secured Party may, at its sole option, determine which of its remedies or rights
it may pursue without affecting any of its rights and remedies under this Pledge
Agreement. If, in the exercise of any of its rights and remedies, any Secured
Party shall forfeit any of its rights or remedies, including its right to enter
a deficiency judgment against any Obligor or any other Person, whether because
of any applicable laws pertaining to “election of remedies” or the like, the
Pledgor hereby consents to such action by such Secured Party and waives any
claim based upon such action, even if such action by such Secured Party shall
result in a full or partial loss of any rights of subrogation that the Pledgor
might otherwise have had but for such action by such Secured Party.

  

 6Energy XXI USA, Inc.
Second Lien Pledge Agreement and
Irrevocable Proxy

 

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

The Pledgor hereby represents and warrants to the Collateral Trustee and each
other Secured Party, as at the date hereof, as follows.

 

SECTION 3.1.  Reserved.

 

SECTION 3.2.   Non-Contravention.   The execution, delivery and performance by
the Pledgor of this Pledge Agreement do not contravene the Pledgor’s Organic
Documents.

 

SECTION 3.3.   Government Approval, Regulation, etc. Except for filings to
perfect and maintain the perfection of the Liens arising pursuant to the
Security Documents, no authorization or approval or other action by, and no
notice to or filing with, any governmental authority or other Person (other than
those that have been, or on the date hereof will be, duly obtained or made and
that are, or on the date hereof will be, in full force and effect) is required
for (a) the consummation of the transactions contemplated hereby or the due
execution, delivery or performance by the Pledgor of this Pledge Agreement,
(b) for the grant by the Pledgor of the security interest granted hereby,
(c) for the perfection or maintenance of the security interests hereunder,
including the second priority nature of such security interest, or the exercise
by the Collateral Trustee of its rights and remedies hereunder, or (d) for the
exercise by the Collateral Trustee of the rights of control, possession, voting
or other rights provided for in this Pledge Agreement (subject to the
Intercreditor Agreement), except (i) with respect to any Pledged Shares or
Pledged Interests, as may be required in connection with a disposition of such
Pledged Shares or Pledged Interests by laws affecting the offering and sale of
securities generally, the remedies in respect of the Collateral pursuant to this
Pledge Agreement and (ii) any “change of control” or similar filings required by
state licensing agencies.

 

SECTION 3.4.   Validity, etc. This Pledge Agreement and the other Note Documents
to which the Pledgor is a party constitute the legal, valid and binding
obligations of the Pledgor, enforceable against the Pledgor in accordance with
their respective terms (except, in any case, as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
affecting creditors’ rights generally and by principles of equity).

 

SECTION 3.5.   Ownership, No Liens, etc. The Pledgor is the legal and beneficial
owner of, and has good and defensible title to (and has full right and authority
to pledge, grant and assign) the Collateral, free and clear of all Liens and
options, except for any Lien granted to secure Secured Debt in accordance with
the Intercreditor Agreement, the Indenture and the other Note Documents.

 

SECTION 3.6.   Valid Security Interest. The execution and delivery of this
Pledge Agreement and the delivery of any Collateral to the Collateral Trustee
hereunder is effective to create a valid, perfected, second priority security
interest in such Collateral and all proceeds thereof, securing the Secured
Obligations.

 

 7Energy XXI USA, Inc.
Second Lien Pledge Agreement and
Irrevocable Proxy

 

 

SECTION 3.7.   As to the Collateral.

 

(a)       With respect to the Pledged Shares, all such Pledged Shares are duly
authorized and validly issued, fully paid and non-assessable, and represented by
a certificate.

 

(b)       With respect to the Pledged Interests, no such Pledged Interests (i)
are dealt in or traded on securities exchanges or in securities markets, (ii)
expressly provide that such Pledged Interests are securities governed by Article
8 of the UCC, or (iii) are held in a Securities Account, except, with respect to
this clause (b), Pledged Interests (A) for which the Collateral Trustee is the
registered owner or (B) with respect to which the Company has agreed in an
authenticated record with the Pledgor and the Collateral Trustee to comply with
any instructions of the Collateral Trustee without the consent of the Pledgor.

 

(c)       The Pledgor has delivered all Certificated Securities constituting
Collateral held by the Pledgor on the date hereof to the Collateral Trustee,
together with duly executed undated blank stock powers, or other equivalent
instruments of transfer reasonably acceptable to the Collateral Trustee.

 

(d)       With respect to any Uncertificated Securities constituting Collateral
owned by the Pledgor, the Pledgor has caused the Company either (i) to register
the Collateral Trustee as the registered owner of such security, or (ii) to
agree in an authenticated record with the Pledgor and the Collateral Trustee
that the Company will comply with instructions with respect to such security
originated by the Collateral Trustee without further consent of the Pledgor.

 

(e)       All of the Pledged Shares and Pledged Interests constitute one hundred
percent (100%) of the outstanding Capital Securities issued by the Company
(which is further described on Schedule I).

 

SECTION 3.8.   Location of Pledgor and Records; Name; State of Incorporation;
Etc. The Pledgor’s chief executive office and principal place of business and
the office where the records concerning the Collateral are kept is located at
the address set forth on Schedule II attached hereto, or such other address as
the Collateral Trustee has received 15 days’ prior written notice. The true
legal name of the Pledgor as registered in the jurisdiction in which the Pledgor
is organized, formed or incorporated, state of incorporation or organization,
and organizational identification number as designated by the state of its
incorporation or organization are as set forth on Schedule II attached hereto,
and the Pledgor is not now known by any trade name. The Pledgor has not been
known by any legal name different from the one set forth on the signature page
hereto, nor has the Pledgor been the subject of any merger or other corporate
reorganization.

 

 8Energy XXI USA, Inc.
Second Lien Pledge Agreement and
Irrevocable Proxy

 

 

ARTICLE IV
COVENANTS

 

The Pledgor covenants and agrees that, until the Termination Date, it will
perform, comply with and be bound by the obligations set forth below.

 

SECTION 4.1.   Protect Collateral; Further Assurances, etc. The Pledgor will not
sell, assign (by operation of law or otherwise), transfer, pledge, encumber in
any other manner or otherwise dispose of the Collateral (except as permitted by
the Indenture). The Pledgor shall warrant and defend the right and title herein
granted unto the Collateral Trustee in and to the Collateral (and all right,
title and interest represented by the Collateral) against the claims and demands
of all Persons whomsoever. The Pledgor agrees that at any time, and from time to
time, at the expense of the Pledgor, the Pledgor will promptly execute and
deliver all further instruments, and take all further action, that may be
necessary or desirable, or that the Collateral Trustee may reasonably request,
in order to perfect, preserve and protect any security interest granted or
purported to be granted hereby or to enable the Collateral Trustee to exercise
and enforce its rights and remedies hereunder with respect to any Collateral.
The Pledgor shall not enter into any amendment or supplement to, or modification
or waiver of, any term or provision of any Organic Document of the Pledgor or
the Company, which could reasonably be expected to be materially adverse to the
interests of the Collateral Trustee and the other Secured Parties. The Pledgor
shall provide, or cause the Company to provide, the Collateral Trustee with a
copy of any amendment or supplement to, or modification or waiver of, any term
or provision of any of Organic Document of the Company. The Pledgor agrees that,
upon the acquisition after the date hereof by the Pledgor of any Collateral,
with respect to which the security interest granted hereunder is not perfected
automatically upon such acquisition, to take such actions with respect to such
Collateral or any part thereof as required by the Note Documents.

 

SECTION 4.2.   Instruments of Transfer, etc. The Pledgor agrees that all Pledged
Shares (and all other certificated shares of Capital Securities constituting
Collateral) delivered by the Pledgor pursuant to this Pledge Agreement will be
accompanied by duly endorsed undated blank stock powers, or other equivalent
instruments of transfer reasonably acceptable to the Collateral Trustee. The
Pledgor will, from time to time upon the request of the Collateral Trustee,
promptly deliver to the Collateral Trustee such stock powers, instruments and
similar documents, reasonably satisfactory in form and substance to the
Collateral Trustee, with respect to the Collateral as the Collateral Trustee may
reasonably request and will, from time to time upon the request of the
Collateral Trustee after the occurrence of any Default, promptly transfer any
Pledged Shares, Pledged Interests or other shares of Capital Securities
constituting Collateral into the name of any nominee designated by the
Collateral Trustee, but subject to the Intercreditor Agreement.

 

SECTION 4.3.   Continuous Pledge. The Pledgor shall, at all times, keep pledged
to the Collateral Trustee pursuant hereto, on a second priority, perfected
basis, all Pledged Shares, all Pledged Interests all other Pledged Property
constituting Collateral, and all other Collateral and rights from time to time
received by or distributable to the Pledgor in respect of any Collateral. The
Pledgor agrees that it will, promptly (but in any event no later than seven
Business Days) following receipt thereof, deliver to the Collateral Trustee
possession of all originals of Pledged Interests, Pledged Shares and any other
Pledged Property that it acquires following the date hereof and shall deliver to
the Collateral Trustee a supplement to Schedule I identifying any such new
Pledged Interests, Pledged Shares or other Pledged Property.

 

 9Energy XXI USA, Inc.
Second Lien Pledge Agreement and
Irrevocable Proxy

 

 

SECTION 4.4.   Voting Rights; Distributions, etc. The Pledgor agrees:

 

(a)       that promptly upon receipt of notice of the occurrence and continuance
of an Event of Default from the Collateral Trustee and without any request
therefor by the Collateral Trustee, so long as such Event of Default shall
continue, to deliver (properly endorsed where required hereby or requested by
the Collateral Trustee) to the Collateral Trustee, subject to the Intercreditor
Agreement, all Distributions with respect to the Collateral and all Proceeds of
the Collateral, all of which shall be held by the Collateral Trustee as
additional Collateral;

 

(b)       that, with respect to Collateral consisting of general partner
interests, limited partner interests or limited liability company interests,
promptly upon receipt of notice of the occurrence and continuance of an Event of
Default from the Collateral Trustee and of the Collateral Trustee’s intention to
exercise its voting power under ‎Section 4.4(c) the Pledgor shall modify the
applicable Organic Documents to admit the Collateral Trustee as a general
partner, limited partner or member, as applicable; and

 

(c)       if an Event of Default shall have occurred and be continuing and the
Collateral Trustee has notified the Pledgor of the Collateral Trustee’s
intention to exercise its voting power under this ‎Section 4.4(c),

 

(i)       the Collateral Trustee may exercise (to the exclusion of the Pledgor)
the voting power and all other incidental rights of ownership with respect to
any Pledged Shares, or other Capital Securities constituting Collateral and THE
PLEDGOR HEREBY GRANTS THE COLLATERAL TRUSTEE AN IRREVOCABLE PROXY (WHICH
IRREVOCABLE PROXY SHALL CONTINUE IN EFFECT UNTIL THE TERMINATION DATE)
EXERCISABLE UNDER SUCH CIRCUMSTANCES, TO VOTE THE PLEDGED SHARES, PLEDGED
INTERESTS AND SUCH OTHER COLLATERAL; AND

 

(ii)       promptly to deliver to the Collateral Trustee such additional proxies
and other documents as may be necessary to allow the Collateral Trustee to
exercise such voting power.

 

All Distributions, interest, principal, cash payments and Proceeds that may at
any time and from time to time be held by the Pledgor but which the Pledgor is
then obligated to deliver to the Collateral Trustee, shall, until delivery to
the Collateral Trustee, be held by the Pledgor separate and apart from its other
property in trust for the Collateral Trustee. The Collateral Trustee agrees that
unless a Default shall have occurred and be continuing and the Collateral
Trustee shall have given the notice referred to in ‎Section 4.4(c), the Pledgor
shall have the exclusive voting power, and is granted a proxy, with respect to
any Capital Securities (including any of the Pledged Shares) constituting
Collateral. The Collateral Trustee shall, upon the written request of the
Pledgor, promptly deliver such proxies and other documents, if any, as shall be
reasonably requested by the Pledgor which are necessary to allow the Pledgor to
exercise that voting power with respect to any such Capital Securities
(including any of the Pledged Shares) constituting Collateral; provided,
however, that no vote shall be cast, or consent, waiver, or ratification given,
or action taken by the Pledgor that would violate any provision of the Indenture
or any other Note Document (including this Pledge Agreement).

 

 10Energy XXI USA, Inc.
Second Lien Pledge Agreement and|
Irrevocable Proxy

 

 

SECTION 4.5.   Disposition of Collateral; Issuance of Additional Stock or Equity
Interests; Etc. The Pledgor shall not allow or permit the Company:

 

(a)       to the extent it is a corporation, business trust, joint stock company
or similar Person, to issue Uncertificated Securities, unless the Pledgor causes
the Company to either (i) register the Collateral Trustee as the registered
owner thereof on the books and records of the Company, or (ii) execute a Control
Agreement relating to such Uncertificated Securities pursuant to which the
Company agrees to comply with the Collateral Trustee’s instructions with respect
to such Uncertificated Securities without further consent by the Pledgor;

 

(b)       to the extent it is a partnership or limited liability company, to (i)
issue Capital Securities that are to be dealt in or traded on securities
exchanges or in securities markets, (ii) expressly provide in its Organic
Documents that its Capital Securities are securities governed by Article 8 of
the UCC, or (iii) place the Company’s Capital Securities in a Securities
Account, unless such Person promptly takes the actions set forth in clause
(a)(i) or (ii) above with respect to any such Capital Securities, and

 

(c)       to issue Capital Securities in addition to or in substitution for the
Pledged Property or any other Capital Securities pledged hereunder, except for
additional Capital Securities issued to the Pledgor; provided that (i) such
Capital Securities is immediately pledged and delivered to the Collateral
Trustee, and (ii) Pledgor delivers a supplement to Schedule I to the Collateral
Trustee identifying such new Capital Securities as Pledged Property, in each
case pursuant to the terms of this Pledge Agreement.

 

The Pledgor shall not permit the Company to issue any warrants, options,
contracts or other commitments or other securities that are convertible to any
of the foregoing or that entitle any Person to purchase any of the foregoing,
and except for this Pledge Agreement or any agreement in respect of Secured Debt
compliant with the Intercreditor Agreement, shall not, and shall not permit the
Company to, enter into any agreement creating any restriction or condition upon
the transfer, voting or control of any Pledged Property.

 

SECTION 4.6.   Reserved.

 

SECTION 4.7.   State of Incorporation, Formation or Organization, etc. The
Pledgor shall not change its state of incorporation, formation or organization
or its name, identity, organizational identification number or corporate
structure unless the Pledgor shall have (a) given the Collateral Trustee at
least fifteen (15) days’ prior notice of such change and (b) taken all actions
necessary or as requested by the Collateral Trustee to ensure that the Liens on
the Collateral granted in favor of the Collateral Trustee for the benefit of the
Secured Parties remain perfected, second priority Liens.

 

 11Energy XXI USA, Inc.
Second Lien Pledge Agreement and
Irrevocable Proxy

 

 

SECTION 4.8.   Filings. To the fullest extent permitted by applicable law, the
Pledgor hereby authorizes the Collateral Trustee (a) to file any and all Uniform
Commercial Code financing statements with respect to the Collateral describing
the collateral as “all equity interests” or words of similar import, and (b) to
file any and all Uniform Commercial Code financing statements, and continuations
thereof and amendments thereto, and other similar documents necessary or
desirable in the opinion of the Collateral Trustee to perfect or maintain the
perfection of the Collateral Trustee’s or any Secured Party’s security interest
in the Collateral or any portion thereof, in each of the foregoing cases,
without the signature and without further authorization of the Pledgor. The
authorization contained in this ‎Section 4.8 shall be irrevocable and continuing
until the Termination Date. The Pledgor agrees that a carbon, photographic or
other reproduction of this Pledge Agreement or any UCC financing statement
covering the Collateral or any part thereof shall be sufficient as a UCC
financing statement where permitted by law.

 

ARTICLE V
THE COLLATERAL TRUSTEE

 

SECTION 5.1.   Collateral Trustee Appointed Attorney-in-Fact. The Pledgor hereby
irrevocably appoints the Collateral Trustee its attorney-in-fact, with full
authority in the place and stead of the Pledgor and in the name of the Pledgor
or otherwise, from time to time in the Collateral Trustee’s discretion,
following the occurrence and during the continuance of an Event of Default, to
take any action and to execute any instrument, subject to the Intercreditor
Agreement, which the Collateral Trustee may deem necessary or advisable to
accomplish the purposes of this Pledge Agreement, including (a) to ask, demand,
collect, sue for, recover, compromise, receive and give acquittance and receipts
for moneys due and to become due under or in respect of any of the Collateral,
(b) to receive, endorse, and collect any drafts or other Instruments, Documents
and Chattel Paper, in connection with clause (a) above, (c) to file any claims
or take any action or institute any proceedings which the Collateral Trustee may
deem necessary or desirable for the collection of any of the Collateral or
otherwise to enforce the rights of the Collateral Trustee with respect to any of
the Collateral, and (d) to perform the affirmative obligations of the Pledgor
hereunder. THE PLEDGOR HEREBY ACKNOWLEDGES, CONSENTS AND AGREES THAT THE POWER
OF ATTORNEY GRANTED PURSUANT TO THIS SECTION 5.1 IS IRREVOCABLE AND COUPLED WITH
AN INTEREST AND SHALL BE EFFECTIVE UNTIL THE TERMINATION DATE.

 

SECTION 5.2.   Collateral Trustee May Perform. The powers conferred on the
Collateral Trustee hereunder are solely to protect its interest (on behalf of
the Secured Parties) in the Collateral and shall not impose any duty on it to
exercise any such powers. Except for reasonable care of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Collateral Trustee shall have no duty as to any Collateral or responsibility for
(a) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Pledged Property, whether
or not the Collateral Trustee has or is deemed to have knowledge of such matters
or (b) taking any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.

 

 12Energy XXI USA, Inc.
Second Lien Pledge Agreement and
Irrevocable Proxy

 

 

SECTION 5.3.   Collateral Trustee Has No Duty.

 

(a)       The powers conferred on the Collateral Trustee hereunder are solely to
protect its interest (on behalf of the Secured Parties) in the Collateral and
shall not impose any duty on it to exercise any such powers. Except for
reasonable care of any Collateral in its possession and the accounting for
moneys actually received by it hereunder, the Collateral Trustee shall have no
duty as to any Collateral or responsibility for (a) ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Pledged Property, whether or not the Collateral
Trustee has or is deemed to have knowledge of such matters or (b) taking any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.

 

(b)       Anything contained herein to the contrary notwithstanding, the
Collateral Trustee may from time to time, when the Collateral Trustee deems it
to be necessary, appoint one or more subagents (each a “Subagent”) for the
Collateral Trustee hereunder with respect to all or any part of the Collateral
(and shall notify the Pledgor and the Priority Lien Collateral Agent; provided,
that the failure to so notify the Pledgor and/or the Priority Lien Collateral
Agent shall not affect the provisions of this Section 5.3(b)). In the event that
the Collateral Trustee so appoints any Subagent with respect to any Collateral,
(i) the assignment and pledge of such Collateral and the security interest
granted in such Collateral by the Pledgor hereunder shall be deemed for purposes
of this Pledge Agreement to have been made to such Subagent, in addition to the
Collateral Trustee, for the ratable benefit of the Secured Parties, as security
for the Secured Obligations, (ii) such Subagent shall automatically be vested,
in addition to the Collateral Trustee, with all rights, powers, privileges,
interests, obligations and remedies of the Collateral Trustee hereunder with
respect to such Collateral, and (iii) the term “Collateral Trustee,” when used
herein in relation to any rights, powers, privileges, interests, obligations and
remedies of the Collateral Trustee with respect to such Collateral, shall
include such Subagent; provided, however, that no such Subagent shall be
authorized to take any action with respect to any such Collateral unless and
except to the extent expressly authorized in writing by the Collateral Trustee.

 

SECTION 5.4.   Reasonable Care. The Collateral Trustee is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided, that the Collateral Trustee shall be deemed to have
exercised reasonable care in the custody and preservation of any of the
Collateral (a) if such Collateral is accorded treatment substantially equal to
that which the Collateral Trustee accords its own personal property, or (b) if
the Collateral Trustee takes such action for that purpose as the Pledgor
reasonably requests in writing at times other than upon the occurrence and
during the continuance of an Event of Default; provided, further that failure of
the Collateral Trustee to comply with any such request at any time shall not in
itself be deemed a failure to exercise reasonable care.

 

 13Energy XXI USA, Inc.
Second Lien Pledge Agreement and
Irrevocable Proxy

 

 

SECTION 5.5.   Collateral Trust Agreement Controls. Subject to Section 7.11, in
the event of any conflict or inconsistency between the provisions of the
Collateral Trust Agreement and this Article V, the provisions of the Collateral
Trust Agreement shall control.

 

ARTICLE VI
REMEDIES

 

SECTION 6.1.   Certain Remedies. Subject to the Intercreditor Agreement, if any
Event of Default shall have occurred and be continuing:

 

(a)       The Collateral Trustee may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party on default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may (i)
take possession of any Collateral not already in its possession without demand
and without legal process and (ii) without notice except as specified below,
sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any of the Collateral Trustee’s offices or elsewhere, for cash,
and upon such other terms as the Collateral Trustee may deem commercially
reasonable. The Pledgor agrees that, to the extent notice of sale shall be
required by law, at least ten days’ prior notice to the Pledgor of the time and
place of any public sale or the time of any private sale is to be made shall
constitute reasonable notification; provided, however, that with respect to
Collateral that is of a type customarily sold on a recognized market, no notice
of sale or disposition need be given. For purposes of this ‎Article VI, notice
of any intended sale or disposition of any Collateral may be given by
first-class mail, hand-delivery (through a delivery service or otherwise),
facsimile or email, and shall be deemed to have been “sent” upon deposit in the
U.S. Mails with adequate postage properly affixed, upon delivery to an express
delivery service or upon electronic submission through telephonic or internet
services, as applicable. The Collateral Trustee shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given. The
Collateral Trustee may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

 

(b)       The Collateral Trustee may do any or all of the following: (i)
transfer all or any part of the Collateral into the name of the Collateral
Trustee or its nominee, with or without disclosing that such Collateral is
subject to the Lien hereunder, (ii) notify the parties obligated on any of the
Collateral to make payment to the Collateral Trustee of any amount due or to
become due thereunder, (iii) enforce collection of any of the Collateral by suit
or otherwise, and surrender, release or exchange all or any part thereof, or
compromise or extend or renew for any period (whether or not longer than the
original period) any obligations of any nature of any party with respect
thereto, (iv) endorse any checks, drafts, or other writings in the Pledgor’s
name to allow collection of the Collateral, (v) take control of any Proceeds of
the Collateral, and (vi) execute (in the name, place and stead of the Pledgor)
endorsements, assignments, stock powers and other instruments of conveyance or
transfer with respect to all or any of the Collateral.

 

 14Energy XXI USA, Inc.
Second Lien Pledge Agreement and
Irrevocable Proxy

 

 

SECTION 6.2.   Securities Laws. If the Collateral Trustee shall determine to
exercise its right to sell all or any of the Collateral pursuant to ‎Section
6.1, the Pledgor agrees that, upon request of the Collateral Trustee, the
Pledgor will, at its own expense:

 

(a)       execute and deliver, and cause the Company and the directors and
officers thereof to execute and deliver, all such instruments and documents, and
do or cause to be done all such other acts and things, as may be necessary or,
in the reasonable opinion of the Collateral Trustee, advisable to register such
Collateral under the provisions of the Securities Act of 1933, as from time to
time amended (the “Securities Act”), and cause the registration statement
relating thereto to become effective and to remain effective for such period as
prospectuses are required by law to be furnished, and to make all amendments and
supplements thereto and to the related prospectus which, in the reasonable
opinion of the Collateral Trustee, are necessary or advisable, all in conformity
with the requirements of the Securities Act and the rules and regulations of the
SEC applicable thereto;

 

(b)       use its reasonable efforts to exempt the Collateral under the state
securities or “Blue Sky” laws and to obtain all necessary Governmental Approvals
for the sale of the Collateral, as requested by the Collateral Trustee;

 

(c)       cause the Company to make available to its security holders, as soon
as practicable, an earnings statement that will satisfy the provisions of
Section 11(a) of the Securities Act; and

 

(d)       do or cause to be done all such other acts and things as may be
reasonably necessary to make such sale of the Collateral or any part thereof
valid and binding and in compliance with applicable law.

 

The Pledgor acknowledges the impossibility of ascertaining the amount of damages
that would be suffered by the Collateral Trustee or the Secured Parties by
reason of the failure by the Pledgor to perform any of the covenants contained
in this Section 6.2 and consequently agrees that, if the Pledgor shall fail to
perform any of such covenants, it shall pay, as liquidated damages and not as a
penalty, an amount equal to the value (as reasonably determined by the
Collateral Trustee in good faith) of such Collateral on the date the Collateral
Trustee shall demand compliance with this ‎Section 6.2, in which event, the
Collateral Trustee shall transfer and assign any such Collateral in its
possession to the Pledgor promptly following receipt of such damages.

 

 15Energy XXI USA, Inc.
Second Lien Pledge Agreement and
Irrevocable Proxy

 

 

SECTION 6.3.   Compliance with Restrictions. The Pledgor agrees that in any sale
of any of the Collateral whenever an Event of Default shall have occurred and be
continuing, the Collateral Trustee is hereby authorized to comply with any
limitation or restriction in connection with such sale as it may be advised by
counsel is necessary in order to avoid any violation of applicable law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to Persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any governmental authority, and the Pledgor further
agrees that such compliance shall not result in such sale being considered or
deemed not to have been made in a commercially reasonable manner, nor shall the
Collateral Trustee be liable nor accountable to the Pledgor for any discount
allowed by the reason of the fact that such Collateral is sold in compliance
with any such limitation or restriction.

 

SECTION 6.4.   Application of Proceeds. All cash Proceeds received by the
Collateral Trustee in respect of any sale of, collection from, or other
realization upon, all or any part of the Collateral shall be applied by the
Collateral Trustee in accordance with Section 3.4 of the Collateral Trust
Agreement. The Collateral Trustee shall not be obligated to apply or pay over
for application noncash proceeds of collection or enforcement unless (a) the
failure to do so would be commercially unreasonable, and (b) the affected party
has provided the Collateral Trustee with a written demand to apply or pay over
such noncash proceeds on such basis.

 

SECTION 6.5.   Warranties. The Collateral Trustee may sell the Collateral
without giving any warranties or representations as to the Collateral. The
Collateral Trustee may disclaim any warranties of title or the like. The Pledgor
agrees that this procedure will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

 

ARTICLE VII
MISCELLANEOUS PROVISIONS

 

SECTION 7.1.   Note Document. This Pledge Agreement is a Note Document executed
pursuant to the Indenture and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.

 

SECTION 7.2.   Binding on Successors, Transferees and Assigns; Assignment. This
Pledge Agreement shall remain in full force and effect until the Termination
Date has occurred, shall be binding upon the Pledgor and its successors,
transferees and assigns and shall inure to the benefit of and be enforceable by
each Secured Party and its successors, transferees and assigns; provided that
the Pledgor shall not (unless otherwise expressly permitted under the terms of
the Indenture or this Pledge Agreement) assign any of its obligations hereunder.

 

SECTION 7.3.   Amendments, etc. No amendment to or waiver of any provision of
this Pledge Agreement nor consent to any departure by the Pledgor from its
obligations under this Pledge Agreement shall in any event be effective unless
the same shall be in writing and signed by the Collateral Trustee in accordance
with the Collateral Trust Agreement and the Pledgor and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

 16Energy XXI USA, Inc.
Second Lien Pledge Agreement and
Irrevocable Proxy

 

 

SECTION 7.4.   Notices. Except as otherwise provided in this Pledge Agreement,
all notices and other communications provided for hereunder shall be in writing
or by facsimile and addressed, delivered or transmitted to the appropriate party
at the address or facsimile number of such party specified on the signature
pages of this Pledge Agreement or at such other address or facsimile number as
may be designated by such party in a notice to the other party (in accordance
with the procedures specified in the Indenture).

 

SECTION 7.5.   Release of Liens. The security interests granted herein shall be
released (a) in accordance with Sections 4.1 and 4.4 of the Collateral Trust
Agreement and (b) automatically upon the occurrence of the Termination Date.
Upon any such release, the Collateral Trustee will, at the Pledgor’s sole
expense, deliver to the Pledgor, without any representations, warranties or
recourse of any kind whatsoever, all Collateral held by the Collateral Trustee
hereunder, and execute and deliver to the Pledgor such documents as the Pledgor
shall reasonably request to evidence such release.

 

SECTION 7.6.   No Waiver; Remedies. No failure on the part of any Secured Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

SECTION 7.7.   Headings. The various headings of this Pledge Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Pledge Agreement or any provisions thereof.

 

SECTION 7.8.   Severability. Any provision of this Pledge Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Pledge
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

SECTION 7.9.   Governing Law, Entire Agreement, etc. THIS PLEDGE AGREEMENT AND
ANY CLAIM OR CONTROVERSY RELATING TO THE SUBJECT MATTER HEREOF, WHETHER SOUNDING
IN CONTRACT LAW, TORT LAW OR OTHERWISE, SHALL BE GOVERNED BY THE LAW OF THE
STATE OF NEW YORK, EXCEPT TO THE EXTENT THAT THE PERFECTION, EFFECT OF
PERFECTION OR NONPERFECTION, AND PRIORITY OF THE SECURITY INTEREST HEREUNDER, OR
REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

THIS WRITTEN AGREEMENT AND THE OTHER NOTE DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.



 

 17Energy XXI USA, Inc.
Second Lien Pledge Agreement and
Irrevocable Proxy

 

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

SECTION 7.10.   Counterparts. This Pledge Agreement may be transmitted and/or
signed by facsimile or other electronic transmission. The effectiveness of any
such documents and signatures shall, subject to applicable law, have the same
force and effect as manually-signed originals and shall be binding on all
parties hereto. The Collateral Trustee may also require that any such documents
and signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile or electronically transmitted document or
signature. This Pledge Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

SECTION 7.11.   Intercreditor Agreement Controls.

 

(a)       Each Secured Party, by accepting the benefits of the security provided
hereby, (i) consents (or is deemed to consent), to the subordination of Liens
provided for in the Intercreditor Agreement, (ii) agrees (or is deemed to agree)
that it will be bound by, and will take no actions contrary to, the provisions
of the Intercreditor Agreement, (iii) authorizes (or is deemed to authorize) the
Collateral Trustee on behalf of such Person to enter into, and perform under,
the Intercreditor Agreement and (iv) acknowledges (or is deemed to acknowledge)
that a copy of the Intercreditor Agreement was delivered, or made available, to
such Secured Party.

 

(b)       Notwithstanding any other provision contained herein, this Pledge
Agreement, the Liens created hereby and the rights, remedies, duties and
obligations provided for herein are subject in all respects to the provisions of
the Intercreditor Agreement. In the event of any conflict or inconsistency
between the provisions of this Pledge Agreement and the Intercreditor Agreement,
the provisions of the Intercreditor Agreement shall control.

 

(c)       Without limiting the foregoing, at any time prior to the Discharge of
Priority Lien Obligations (as defined in the Intercreditor Agreement), any
provision hereof requiring any Grantor to deliver possession of any Collateral
to the Collateral Trustee, or to cause the Collateral Trustee to control any
Collateral, shall be deemed to have been complied with, if and for so long as
(i) the Intercreditor Agreement is in full force and effect and (ii) the
Priority Lien Collateral Agent shall have such possession or control for the
benefit of the Secured Parties and as bailee or sub-agent of the Collateral
Trustee as provided in the Intercreditor Agreement.

 

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

 18Energy XXI USA, Inc.
Second Lien Pledge Agreement and
Irrevocable Proxy

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Pledge Agreement
to be duly executed and delivered as of the date first above written.

 

  PLEDGOR       ENERGY XXI USA, INC.         By:   /s/ Antonio de Pinho    
Name: Antonio de Pinho     Title:  President

 

  Notice Address for Pledgor:       Energy XXI USA, Inc.   c/o Capitol Services,
Inc.   1675 S. State St., Ste. B   Dover, DE  19901       with copy to:   1021
Main (One City Centre), Suite 2626   Houston, Texas 77002   Attention:  Bruce
Busmire   Telephone No.:  713-351-3033   Telecopier No.:  713-351-3333  

 

 S-1Energy XXI USA, Inc.
Second Lien Pledge Agreement and
Irrevocable Proxy

 

 

  COLLATERAL TRUSTEE       U.S. BANK NATIONAL ASSOCIATION       By:   /s/ Steven
A. Finklea     Name: Steven A. Finklea     Title: Vice President

 

  Notice address for Collateral Trustee:       5555 San Felipe St., Suite 1150  
Houston, Texas 77056   Attention:  Mauri J. Cowen   Telephone:  713-235-9206  
Facsimile:  713-235-9213

 

 S-2Energy XXI USA, Inc.
Second Lien Pledge Agreement and
Irrevocable Proxy

 

 

SCHEDULE I



           Common Stock  Company  Cert. #  

# of

Shares

   Authorized
Shares   Outstanding
Shares   % of
Shares
Pledged  Energy XXI Gulf Coast, Inc.   1, 2    101,000    1,000,000    101,000  
 100%

 

 

 

 

SCHEDULE II

 



(1) Legal Name of Pledgor:  Energy XXI USA, Inc.     (2) State of Organization
of Pledgor:  Delaware     (3) Organizational ID Number of Pledgor:  4106695

 

 

 

 

